 
  

HARRIS
ST. LAURENT

     
   
   
  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: 11/27/2019

——

 

  

 

 
 

VIA ECF

Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Joseph Aiello, et al.. v. Howard Brown, et al.,
No. 19 Civ. 9647(AT)

Dear Judge Torres,

I represent Plaintiffs in this matter. I write to update the Court concerning certain matters
in advance of the Rule 16 conference scheduled with the Court for January 8, 2020.

Undersigned counsel has sent a copy of the Court’s October 23, 2019 Order concerning
the Rule 16 conference to all parties, along with a copy of the Court’s Individual Practices, the
Court’s ECF Filing Instructions, and the Complaint. All parties have accepted service of the
Complaint. Counsel for all parties will contribute to the joint letter and the Case Management Plan
and Scheduling Order that is due by January 2, 2020. The parties will also indicate by that date
whether they consent to a referral to a Magistrate Judge under 28 U.S.C. § 636(c).

Furthermore, counsel for all parties have discussed how to approach defendants’ planned
motion to dismiss in light of the Court’s Individual Practices. Consistent with Individual Rule of
Practice III.B.ii, the parties have agreed that defendants will send to plaintiffs the letter required
by that rule on or before January 6, 2020 and that plaintiffs will respond to defendants with a letter
of their own on or before January 13, 2020. Neither such letter shall be filed with the Court. In the
event the exchange of letters is unable to resolve the issues, either plaintiffs shall seek leave to
amend or the parties shall follow the steps identified in Rule IIA with regards to pre-motion
letters. The parties jointly request that the Court “so order” this proposed schedule.

The parties are available to discuss any of the matters in this letter at the Court’s
convenience.

 

Respectfully,
GRANTED. Jule Muy
SO ORDERED. Andrew St. Laurent
Dated: November 27, 2019
New York, New York
6010
; o VALL STREET, 53RD LOOR, NEW YORK, NY 10005

 

ANALISA TORRES

 

United States District Judge
